ITEMID: 001-22962
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: KOZAK v. UKRAINE
IMPORTANCE: 1
CONCLUSION: Inadmissible
TEXT: The applicant, Mrs Anastasiya Borisovna Kozak, is a Ukrainian national who was born in Odessa on 28 November 1948 and lives in Ukraine.
In February 1986 the Illichevsk Municipal Council instituted proceedings against the applicant for the withdrawal of her title to a plot of land and the house built on that land by R.L.P. without authorisation. According to the applicant, this property belonged to her.
On 18 March 1986 the Illichevck District Court of Odessa allowed the Illichevsk Municipal Council’s claims.
In 1998 the applicant requested the President of the Odessa Regional Court to initiate supervisory review proceedings and to seek annulment of the decision, since she had not participated in the proceedings as the owner of the property in question.
The Odessa Regional Court rejected the applicant’s complaint on 8 April 1998, 23 September 1998 and 28 January 1999, as being unsubstantiated.
In February 1999 the applicant lodged a request with the President of the Supreme Court of Ukraine for a supervisory review of her case.
On 16 March 1999, the Supreme Court of Ukraine instructed the Odessa Regional Court to review the complaints of the applicant and to inform her of the results of the review.
On 12 May 1999, the Odessa Regional Court informed the applicant that it was not possible to review the case because the case-file had been destroyed.
In February 2001 the applicant instituted proceedings in the Illichevsk District Court of Odessa for the reconstruction of the case-file which had formed the basis of the 1986 decision.
On 5 February 2001 the Illichevsk District Court of Odessa decided to reconstruct the case-file.
In May 2001 the applicant lodged an application with the President of the Odessa Regional Court to annul the decision of the Illichevsk District Court of Odessa of 18 March 1986. On 30 May 2001 the Odessa Regional Court refused to initiate supervisory review proceedings on the basis of the applicant’s complaints.
In September 2001 the applicant lodged an application with the Supreme Court of Ukraine in accordance with the procedure prescribed by the transitional provisions of the Law of 21 June 2001 on the Introduction of Changes and Amendments to the Code of Civil Procedure, for annulment (касаційна скарга) of the decision of the Illichevsk District Court of Odessa of 18 March 1986.
On 7 December 2001 a panel of the Supreme Court of Ukraine refused to transfer the case to a chamber for consideration.
“The Court of Cassation is the Supreme Court of Ukraine.”
“Parties and other persons who participate in court proceedings, and the prosecutor and other persons who have not participated in the proceedings in which the court has decided on their rights and obligations, may lodge a cassation appeal against judgments and rulings adopted by the court of first instance, only in relation to a violation of the substantive or procedural law and rulings and judgments of an appeal court.
The basis for such an appeal is the incorrect application of the norms of substantive law or infringement of the norms of procedural law.”
“The deadline for lodging an application by the prosecutor is three months from the date of delivery of the ruling or judgment of the Court of Appeal, or one year from the date of delivery of the ruling or judgment of the court of first instance, if these rulings or decisions have not been appealed against.”
“The issue of the transfer of the case for consideration by a judicial chamber is to be considered by a panel of three judges, in camera, without the participation of the parties to the proceedings.
The case shall be transferred for a hearing by a judicial chamber if one of the judges of the court reaches that conclusion. ...
If the grounds for transfer of the case for consideration by the chamber are not satisfied, the court shall adopt a ruling refusing to allow the applicant’s claims.”
“The Court of Cassation has the power to:
1) adopt a ruling rejecting the application for annulment;
2) adopt a ruling fully or partly annulling a judicial decision at issue and remitting the case for a re-hearing to the court of first instance or appellate court;
3) adopt a ruling annulling the decision at issue and leaving in force a judgment that was quashed by an appeal court in error;
4) adopt a ruling annulling a decisions at issue, terminating the proceedings in a civil case and refusing to allow an applicant’s claims;
5) change the decision on the merits of the case and not remit it for further consideration.”
“1. This Law shall enter into force as from 29 June 2001.
2. Laws and other normative acts adopted before this Law entered into force are effective in so far as their provisions do not conflict with the Constitution of Ukraine and this Law.
3. Appeals in civil cases lodged before 29 June 2001 shall be considered in accordance with the procedure adopted for the examination of appeals against local courts’ decisions.
4. Protests against judicial decisions lodged before 29 June 2001 shall be sent to the Supreme Court of Ukraine for consideration in accordance with the procedure for consideration of cassation appeals (касаційних скарг).
5. Decisions that have been adopted and have entered into force before 29 June 2001 can be appealed against within three months in accordance with the procedure for consideration of cassation appeals (to the Supreme Court of Ukraine).”
